Citation Nr: 1027805	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for uterine condition. 

2.  Entitlement to service connection for chronic pelvic pain 
syndrome.

3.  Entitlement to service connection for ovarian cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, 
which in relevant part, denied service connection for ovarian 
cyst, chronic pelvic pain syndrome, and for uterine condition.  

The Veteran presented testimony at a personal hearing in May 2010 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript was attached to the claims file.

FINDINGS OF FACT

1.  By means of a statement made on the record during the May 
2010 hearing, and prior to the promulgation of a decision in this 
case, the Veteran requested withdrawal of an issue pending before 
the Board: entitlement to service connection for a uterine 
condition.   

2.  The competent and probative medical evidence shows the 
Veteran's chronic pelvic pain syndrome disability is not related 
to service.

3.  The competent and probative medical evidence shows the 
Veteran's ovarian cyst disorder is not related to service.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
uterine condition have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).

2.  Chronic pelvic pain disability was not incurred in active 
military service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  An ovarian cyst disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Provide Notice and Assistance 

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided complete pre-adjudication notice for the claims 
of service connection in June 2006.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence, specifically VA treatment 
reports and medical treatment reports from private hospitals.  
The Veteran was afforded multiple VA examinations.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed further below, 
the Board finds that the VA medical nexus opinions obtained in 
March 2009 are adequate for adjudication purposes.  The examiner 
provided a well articulated statement following a review of the 
claims file, and the conclusions were based on an accurate 
factual basis.  Otherwise, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Dismissal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).

In relevant part, in May 2006 the Veteran submitted a formal 
claim seeking service connection, for ovarian cyst, chronic 
pelvic pain syndrome, and uterine adhesions.   

Following examinations, the RO issued the October 2007 rating 
decision which, inter alia, denied service connection for ovarian 
cyst, chronic pain syndrome, and for uterine condition, claimed 
as uterine adhesions.  The Veteran filed a timely notice of 
disagreement in January 2008.  A statement of the case was issued 
in May 2009, and the Veteran perfected the appeal in July 2009.  
On the July 2009 substantive appeal the Veteran indicated she 
wanted to provide testimony to the Board.  

By means of her representative's statement, repeated by the 
undersigned on the record during the May 2010 hearing before the 
Board, after a consultation with the Veteran, the Veteran 
requested to withdraw her appeal seeking service connection for 
uterine condition.  As the statement was made on the record and 
has been transcribed along with the entire proceeding, it is 
considered written.   

As the Veteran has withdrawn her appeal regarding this issue, 
there remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal on that issue, and it is dismissed.

Service Connection - Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  With chronic disease shown as such in service, or 
within a pertinent presumption period under 38 C.F.R. § 3.307, so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the evidence 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

A service member may also be granted "presumptive" service 
connection for malignant tumors, although not otherwise 
established as incurred in service, if the condition was 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In this case, 
malignancies or cancer is not shown so as to justify a grant of 
benefits based on presumptive service connection.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Chronic Pelvic Pain Syndrome

Service treatment records show that in January 1982 the Veteran 
sought medical care and described generally her menstrual cycle.  
In response to the inquiry about "severe cramps", the Veteran 
responded "sometimes."  An October 1982 Pap smear and 
gynecological examination were within normal limits. 

In September 1983 she sought medication for menstrual cramps.  
She returned later that month and complained of lower abdomen 
cramps, of one month duration, with bloating.  The assessment was 
probable IBS (irritable bowel syndrome) or spastic colon, R/O 
(rule out) ovarian cyst.  She returned the next day for a pelvic 
examination, reporting cramps and pelvic pain.  The examiner 
found essentially a pelvis in normal limits (nl), though mildly 
tender left adnexa (ovary) "may suggest cyst rupture as etiology 
of LLQ (lower left quadrant) pain - however spastic colon is 
still high on differential."  The Veteran returned in October 
1983 reporting LLQ pain, now dating 4 to 6 weeks with no 
improvement.  Her pelvic was examined and her uterus was found to 
be small, mobile, and nontender; while the right adnexa was 
within normal limits, the left adnexa was enlarged and tender.  
The assessment was enlarged left adnexa, probably secondary to 
cyst, rule/out ovarian pathology.  She was referred for another 
evaluation.  This same-day evaluation found her uterus was pulled 
"way to left" giving suggestion of adnexal mass; the examiner 
also noted her hard abdomen and the ability to reproduce her 
pain.  However the adnexae were negative.  There were no 
objective signs of PID (pelvic inflammatory disease) and the 
character of her pain was also not typical of PID.  Further 
evaluation was recommended with a laparoscopy in consideration.

The Veteran returned for another evaluation in October 1983, with 
her abdomen pain described as probably secondary to adhesions, 
uterus adhered to the left adnexa, with unknown etiology.  The 
Veteran reported being pain free after that evaluation.  She now 
complained of similar, intermittent, but less intense sharp pain, 
with an onset of two days prior.  Upon objective examination her 
uterus was again described as small, mobile, shifted to the left, 
but not hung up as previously, and her right adnexa was within 
normal limits, with the left being tender, not enlarged with 
decreased mobility.  The abdomen pain was found to be secondary 
to pelvic adhesion, possibly an old PID.  She returned ten days 
later, still in October 1983, with no improvement in the pain.  
Again the uterus was tilted to the left, but was freely mobile; 
the adnexea were nontender and not enlarged.  Again the pain was 
attributed to "pelvic adhesion disease".                      

In November 1983 the Veteran was evaluated by the same physician 
who examined her in October.  He reported she had been pain free 
after her adhesions were broken (with a question mark); however 
the pain reoccurred after a week.  The pain occurred while she 
was active.  Again her uterus was pulled to the left and movement 
of the uterus reproduced the pain.  The adnexa were negative.  
The impression was of chronic LLQ pain, attributable to uterus 
which seemed to be  adhered to the left.  A laparoscopy was 
planned.  

In December 1983 the laparoscopy was performed.  Though the 
original report in the service treatment record is difficult to 
read, the report indicates she was placed under general 
anesthesia, she tolerated the procedure well and there was no 
apparent pathology.  The diagnosis was chronic pelvic pain, 
etiology unknown.  The January 1984 follow-up evaluation noted 
she was feeling o.k.

Though the Veteran regularly sought medical care after this 
laparoscopy for other complaints, she did not seek treatment for 
severe abdominal pain again in service.  The August 1984 pelvic 
examination found her uterus within normal limits, small and the 
adnexa was without mass or tenderness.  She noted some tenderness 
in November 1984 when she sought a pregnancy test.  The January 
1985 record of her gynecological history also noted she 
experienced cramps with her period, but the inquiry about 
abdominal pain bears an "N/A" response.  Her August 1985 
complaint of nausea and a week of abdominal cramping suggested 
pregnancy.  The next August 1985 entry noted her pregnancy test 
was negative, though she reported feeling a "knot" on her left 
side that was sometimes mobile.  Her abdomen had no tenderness.  
The assessment was nausea related to possibly alcohol.  

The June 1986 entry noted her complaint of abdominal pain of 2 
hours duration, which the Veteran described as feeling like gas.  
The examiner noted she was 5 months pregnant and she was referred 
to the ob/gyn clinic.  An October 1986 report noted her hospital 
admission after complaining of not experiencing any fetal 
movement for more than a day and her discharge following the 
birth of her son.  This report contains no reference to her 
adnexa at all.  The November 1986 post-partum pelvic examination 
found her adnexa without mass and her uterus 6-week size.  The 
examination itself was within normal limits.  Her November 1986 
separation examination found her pelvic system within normal 
limits.  Her service treatment records do not contain a 
separation Report of Medical History. 

Post service private medical treatment reports consist of a 
November 1988 hospital report noting she sought care while 3 
months pregnant for severe left lower quadrant abdominal pain.  
She had a large, 11 centimeters ovarian tumor, the only pathology 
found.  The right ovary was noted to be normal.  Surgery, a left 
oophorectomy, was performed and the entire left ovary was 
removed.  The report contains no statement regarding the etiology 
of the left ovary tumor.  The baby was born in June 1989.  In 
August 1989 the Veteran sought care for recurrent epigastritis 
and had her gallbladder removed.  The report noted for her past 
medical history that the previous November she had had a benign 
tumor removed from her ovary and that she had had no other 
surgeries.  Another entry noted she had had two children and had 
no known bleeding tendencies and no other medical problems.

The Veteran testified that she has experienced pain and cramping 
since the 1980's, though she did not seek medical treatment and 
never received a diagnosis as to the cause.  See Transcript.

The Veteran's VA medical treatment reports begin in April 2001.  
Her August 2001 gynecological examination was considered normal.  
She reported no particular concerns.  Her September 2002 routine 
examination found her ovaries non-palpable, nontender, and 
without adenxal mass.  A January 2003 primary care appointment 
noted her complaint of abdominal pain.  A January 2003 ultrasound 
found her uterus normal in size, with no mass, her right ovary 
was normal in size and the left ovary was not seen.  Chronic 
abdominal pain without clear etiology was noted in April 2003, 
which the examiner attributed by default to adhesions.  A May 
2003 evaluation noted the severe pain was noticed "especially" 
over the past year.

In July 2003 the Veteran had a laparoscopy which resulted in the 
diagnosis of pelvic adhesions.  A post-operative report noted she 
felt better, in that she had less pain.  By May 2004, another 
ultrasound found that her uterus appeared bulky and a cyst on her 
right ovary.  An August 2004 gyn clinic evaluation noted her 
recent onset of abnormal uterine bleeding and concluded with the 
impression of menometrorrhagia of recent origin.  A March 2005 
primary care evaluation noted her history of "DUB" 
(dysfunctional uterine bleeding) and prior finding of 
endometrium. A June 2006 ultrasound again noted a cyst on her 
right ovary.  In August 2006 she underwent another surgery, 
dilation and curettage (D&C), with thermal balloon endo ablation.

In February 2007 the Veteran was afforded a VA gynecological 
condition examination.  The examiner reviewed the claims file and 
noted her complaints of pain and bleeding and her history; yet 
this examiner included no opinion regarding the etiology of the 
chronic pelvic pain syndrome. 

The Veteran was afforded another VA examination in July 2007 and 
again the examiner reviewed the claims file.  After noting the 
Veteran's case was complicated, this examiner explicitly deferred 
on giving any opinion, in light of the treatment report, the 
recommendation was that the Veteran undergo a hysterectomy.  

In September 2007 the Veteran underwent a total hysterectomy and 
right salpingo-oophorectomy at a private hospital.  The 
preoperative and postoperative diagnosis was pelvic pain; 
adenomyosis.  

In March 2009, the Veteran was afforded a third VA examination, 
with a third VA examiner.  This examiner interviewed the Veteran, 
finding another physical examination not necessary, and reviewed 
the previous examinations and the claims file.  On the basis of 
her review, this examiner found the Veteran's chronic pelvic pain 
was less likely than not caused by or the result of her pelvic 
pain in service.  The examiner provided rationale and discussion 
of the facts.            

After a careful review of the evidence, the Board concludes that 
the evidence of record fails to establish that the Veteran has a 
chronic pelvic pain syndrome that is related to service.  

As discussed extensively above, the Veteran complained of 
abdominal pain in service in 1983 and received a diagnosis of 
chronic pelvic pain; however, no pathology for the pain was ever 
found.  Her treating personnel suspected several causes for her 
pain, specifically a cyst, adhesions, spastic colon, IBS, and 
even PID.  Indeed, evaluation followed evaluation with different 
impressions.  After an October 1983 evaluation, adhesions were 
suspected; however even this disorder was not confirmed.  Her 
December 1983 laparoscopy found no pathology.  The Veteran 
regularly sought medical care for other disorders for the 
remainder of her service, to include carrying to term her first 
child; however she did not complain again of severe abdominal 
pain.  Her November 1986 separation examination bears no 
complaint of chronic pelvic pain.  This separation examination 
followed her November 1986 post-partum checkup which, again, 
found nothing amiss after a pelvic examination. 

The Board notes her complaint of severe abdomen pain at a private 
hospital in late 1988 came nearly two years after service and the 
treatment reports contain no mention of her service or any 
treatment in service.  The Veteran testified to continually 
experiencing pain and cramps over the many years until she began 
her VA treatment; however, the 2001 VA treatment reports 
discussed above do not contain complaints of longstanding severe 
abdominal pain.  Further, her statement of experiencing cramps 
since service is not probative of a continuity of symptomatology 
because the Veteran reported to her service in January 1982 that 
she experienced severe cramps "sometimes", a full year and a 
half prior to the 1983 requests for treatment for severe 
abdominal pain.  Therefore her experience of sometimes severe 
cramping is not indicative of a pathology that was never 
identified in service.  As well, her July 2003 surgery attributed 
her pelvic pain to adhesions; however the physician made no 
statement attributing the adhesions to injury or treatment in 
service, some 20 years prior.

The Board finds that the only competent medical opinion (based on 
an adequate VA examination) on file contravenes the Veteran's 
claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008)(it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion).  

The Board finds that the March 2009 VA opinion is highly 
probative because the medical opinion was based upon the notes of 
multiple physical examinations of the Veteran, the VA physician's 
own interview of the Veteran, a review of the claims file, and 
consideration of the Veteran's medical history.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  Specifically, the examiner considered the service 
treatment records, the gap in the post-service treatment records, 
the Veteran's many statements regarding the timing of her pain 
and inconsistencies of some of these statements when compared to 
the objective record.  The examiner provided the basis for the 
medical opinion and pointed to the evidence which supported the 
opinion.  See Hernandez-Toyens.  

In formulating her nexus opinion, the VA doctor stated that she 
restated the history of record in order to be clear on the break 
in the chronicity of the medical record as well as to demonstrate 
a lack of definitive pathology/etiology on the multiple 
examinations during the Veteran's history.  The doctor emphasized 
that the lack of definitive pathology, insufficient evidence of 
chronicity, and the lack of any injury or event that conceivably 
precipitated the claimed disorders pointed to the conclusion that 
the current/recent history of pelvic pain is less likely than not 
related to the nonspecific pain noted during service.    

The Veteran has stated her pelvic pain, as experienced when she 
submitted her 2006 claim, was the same and indeed had continued 
from her 1983 complaints and treatment in service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  The Veteran is competent 
to describe her current gynecological symptoms; however, she is 
not competent to state that those symptoms are from the same 
source of pathology during service or represent a specific 
disease entity.  Where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

The Board weighed the Veteran's current lay reports of a 
continuity of symptomatology against the other findings of 
record, including service treatment reports, post-service 
(private) hospital reports, VA treatment reports, and the VA 
examinations and VA opinion.  As such, the Veteran has not 
consistently reported a continuity of symptomatology since 
service, and the conclusion of the 2009 VA examiner is consistent 
with the evidence of record.  The VA examiner based such opinion 
on her medical expertise from which she can identify the etiology 
of various diseases, including those that are chronic from acute.  
The combination of the uniform absence of complaints and findings 
throughout the years after service weighs against the Veteran's 
lay contentions associated with her current claim for benefits.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's chronic pelvic pain syndrome from 1984 until her 
complaints of a recurrent abdominal pain in 2003 is significant.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  The Board notes, again, two years after service, 
the Veteran promptly sought private care for the pain on her left 
side, which was promptly found to be a cyst on her ovary and 
surgically removed.  Her next complaint of pain in 1989 was found 
to be the result of gallstones.  The Veteran demonstrated the 
behavior of promptly seeking medical attention when she 
experienced the symptoms of severe or prolonged abdominal pain; 
therefore the Board finds the Veteran's memory of continuous pain 
since 1983 less persuasive than the record of objective medical 
treatment.  

Consequently, it cannot be concluded that the evidence is in 
equipoise as to whether or not the Veteran's chronic pelvic pain 
syndrome is related to service.  In sum, this benefit must be 
denied.  As the preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection - Ovarian Cyst

As discussed extensively above, the service medical personnel 
suspected a cyst, but never found one.  The December 1983 
laparoscopy found no pathology and the Veteran's November 1986 
post-partum checkup included a pelvic examination which was 
considered within limits.  Her post-service November 1988 
complaint and hospitalization for a left ovary cyst came nearly 2 
years after her discharge from service.  Further, an ovarian cyst 
was noted on the right ovary in 2006, nearly 20 years after her 
separation from service and after many examinations which had 
already made no finding of any such pathology.

The Board acknowledges the Veteran's statements that "someone" 
told her about a cyst and that "the Navy" found a cyst and 
"left" it in there and her belief that it was this cyst that 
caused her hospitalization in 1988.  See July 2009 statement; 
Transcript.  However, the Board finds her recollection of medical 
personnel statements of nearly 27 years ago to be unsupported, 
and contradicted, by the objective record and of little probative 
value.  Notably, a lay person's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

As well, the Board has no cause to doubt her belief that the 1988 
cyst had endured from her service until it caused her such pain 
that she was hospitalized and had to undergo surgery; however, 
being a lay person that Board finds her statements of medical 
etiology not competent and of no probative value.  Where the 
determinative issue involves a question of medical diagnosis or 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an opinion.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  The Board finds the cause and lifespan of a cyst on 
an ovary is a matter requiring medical expertise and not one that 
lends itself to lay observation.

As also discussed above, the Veteran was afforded three VA 
examinations in the attempt to establish an etiology for her 
claim disabilities.  That she had had cysts in her post service 
years is conceded.  However, the March 2009 VA examiner, who was 
able to reach an opinion regarding the claimed chronic pelvic 
pain syndrome, also found very clearly that no pathology was 
found in service.  Because no cyst was found in service, it was 
not possible to articulate an opinion regarding a relationship 
between post-service cysts, that were found, and an in-service 
cyst that was never found.  The Board finds the March 2009 VA 
opinion sufficient for this claim as well.

Even the Veteran stated at her hearing that no doctor ever told 
her that her conditions were due to her service.  See Transcript.

Therefore, finding no disability (ovarian cyst) in service, and 
no probative evidence of a nexus between post-service ovarian 
cysts and service, the Board must deny this claim.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as a preponderance of the evidence is 
against the Veteran's claim, the doctrine is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).  


ORDER

The appeal as to the issue of entitlement to service connection 
for uterine condition is dismissed.

Entitlement to service connection for chronic pelvic pain 
syndrome is denied.

Entitlement to service connection for ovarian cyst is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


